Citation Nr: 1040598	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968, with 
approximately 2 years and 10 months of prior service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which, inter alia, denied service 
connection for PTSD.

The Board observes that, in its October 2004 rating decision, the 
RO also denied service connection for diabetes mellitus, 
bilateral hearing loss, and cancer.  However, the Veteran did not 
perfect an appeal of those issues by filing a notice of 
disagreement (NOD) and substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2010).  Therefore, these issues are not before 
the Board.

This case was previously before the Board in May 2007.  At that 
time, it was remanded to the RO for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  

In May 2010, after certification of the appeal, the Veteran 
submitted pertinent evidence consisting of a lay statement 
directly to the Board.  This evidence was not submitted with a 
waiver of RO consideration; however, because the Board is 
granting the Veteran's claim for service connection for PTSD, the 
Veteran would not be prejudiced by the Board's initial 
consideration of this evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2010).  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD due to his 
experience of fear of hostile military activity during his 
military service.

2.  There is competent evidence that the Veteran's experience of 
fear during service caused his current PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in June 2004 and June 2007.  These letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in the VCAA letter dated in June 2007, the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is no 
error in content.

However, the Board acknowledges the RO did not provide notice 
pursuant to Dingess, supra, until after the rating decision on 
appeal; thus, there is a timing error as to the VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional notice, including Dingess notice, was provided 
after issuance of the initial AOJ decision in October 2004.  
However, both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after providing VCAA notice in June 2004, followed 
by subsequent VCAA and Dingess notice in June 2007, the RO 
readjudicated the claim in an SSOC dated in March 2010.  Thus, 
the timing defect in the notice has been rectified.  In any case, 
the Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his claim.  
As such, he has not established prejudicial error in the timing 
of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), medical records from the Social Security 
Administration (SSA), and VA treatment records.  The Veteran and 
his representative also have submitted several statements in 
support of his claim.  Further, the Veteran was provided with a 
VA examination in connection with his claim.  There is no 
indication that any additional evidence remains outstanding; 
therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its May 2007 remand.  Specifically, the RO was instructed to 
provide the Veteran with a corrective notice pursuant to Dingess, 
supra; to request from the Veteran information about his claimed 
in-service stressors; to verify any in-service stressors 
provided; and, if any in-service stressors are verified, to 
arrange for the Veteran to undergo a VA examination to determine 
the etiology of any psychiatric disorder, including PTSD.  The 
Board finds that the RO has complied with these instructions.  
Notice pursuant to Dingess has been provided, the Veteran's in-
service stressors have been verified, and the VA examination 
report dated in January 2010 substantially complies with the 
Board's May 2007 remand directives as they have responded to the 
questions posed by the Board in its May 2007 remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).    

Analysis

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2010).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Service connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is not required.  Rather, a diagnosis 
of PTSD must be established in accordance with 38 C.F.R. § 
4.125(a), which simply mandates that, for VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of the DSM-
IV.  See 38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. 
West, 11 Vet. App. 353 (1998) (the Board must make a specific 
finding as to whether the Veteran engaged in combat).

Conversely, if VA determines the Veteran did not engage in combat 
with the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  That said, corroboration of every detail of a claimed 
stressor, including his personal participation, is not required; 
rather, he only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence 
of a nexus between the claimed in-service stressor and the 
current disability.  However, just because a physician or other 
health professional accepted an appellant's description of his 
military experiences as credible and diagnosed him as suffering 
from PTSD does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, a 
medical provider cannot generally provide supporting evidence 
that a claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau, 9 Vet. App. at 395-96.

However, on July 13, 2010, VA amended its regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  This revision adds to the types of 
PTSD claims that VA will accept through credible lay testimony 
alone as being sufficient to establish occurrence of an in-
service stressor without undertaking further development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that 
the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the 
Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the Veteran or others, 
such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (codified at 38 
C.F.R. 
§ 3.304(f)(3) (2010)).

As to the effective date of this amendment, the new provisions 
apply to applications for service connection for PTSD that (1) 
are received by VA on or after July 13, 2010; (2) were received 
by VA before July 13, 2010, but have not been decided by a VA 
regional office as of July 13, 2010; (3) are appealed to the 
Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) 
were appealed to the Board before July 13, 2010, but have not 
been decided by the Board as of July 13, 2010; or (5) are pending 
before VA on or after July 13, 2010 because the United States 
Court of Appeals for Veterans Claims vacated a Board decision on 
an application and remanded it for readjudication.  See 75 Fed. 
Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. § 
3.304(f)(3)).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends he has PTSD attributable to 
noncombat-related stressors from his service in Thailand and from 
his in-service flight missions to Vietnam.  SPRs confirm that he 
served in Thailand from January 1967 to December 1967 with the 
388 TacFtrWg in Korat, Thailand, where his military occupational 
specialty (MOS) was an aircraft maintenance scheduler.  He has 
alleged specific in-service stressors.  Specifically, the Veteran 
has reported that, while serving in Thailand from January 1967 to 
December 1967, he volunteered for "bootlegged" flights to 
Vietnam to pick up pilots who had been shot down in Vietnam.  The 
Veteran asserts that, while his MOS was an aircraft maintenance 
scheduler, he nevertheless participated in these "rescue 
missions" once a month.  The Veteran indicated that, while on 
these trips, he witnessed many atrocities on local citizens, 
including the torture of such citizens.  He also reportedly 
witnessed the death of a Vietnamese village chieftain and his 
wife, after which he stopped volunteering for these trips.  See 
VA PTSD assessment report dated in June 2004; SSA psychiatric 
evaluation report from G. M. DeRoeck, Psy.D., dated in September 
2004; NOD dated in November 2004; and VA examination report dated 
in January 2010.  

With respect to a current PTSD diagnosis, The Veteran was 
diagnosed with PTSD at a VA psychiatric examination in January 
2010.  Furthermore, previous VA treatment records and an SSA 
psychological evaluation also provided a diagnosis of PTSD.  
Therefore, the Board concludes that the Veteran currently 
experiences PTSD.  

The Veteran was initially diagnosed with PTSD in June 2004; 
therefore, there must be an in-service stressor event that is 
connected to the Veteran's current PTSD.  38 C.F.R. § 3.304(f).  
In regards to his in-service stressor, the Veteran has claimed 
that his current PTSD is due to noncombat-related events that 
occurred during service.  Service connection for PTSD generally 
requires credible evidence of one of the in-service stressors 
identified by the Veteran as causing his PTSD. 38 C.F.R. § 
3.304(f).  A review of the record reveals that the Veteran has 
alleged that his PTSD is the result of several noncombat 
stressors.  Furthermore, he has not been issued any medals that 
might serve to show combat experience, and his SPRs show no 
evidence that he experienced, or was exposed to, combat.  In such 
a case, there must be evidence to corroborate the Veteran's 
statements regarding his PTSD stressors.  Cohen, 10 Vet. App. at 
143; Moreau, 9 Vet. App. at 395.

Unfortunately, the AOJ has been unable to corroborate the 
Veteran's accounts of "bootlegged" trips from Thailand to 
Vietnam.  See 38 C.F.R. § 3.159(c)(2)(i) (in the case of records 
requested to corroborate a claimed stressful event in service, 
the claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
However, under the newly revised rules for PTSD, the Veteran must 
show that he had fear of hostile military activity that is 
consistent with the places, types, and circumstances of his 
service, which produced a state of "fear, helplessness, or 
horror."  Then, this must be deemed adequate by a VA 
psychiatrist or psychologist to support a diagnosis of PTSD.  38 
C.F.R. § 3.304(f).

As such, the Veteran has indicated that his participation in 
"rescue missions" from Thailand to Vietnam and the atrocities 
he witnessed while in Vietnam caused him to experience fear, 
which caused his PTSD.  In this regard, the Veteran's SPRs show 
that he was given the Vietnam Service Medal (AFM 900-3), which is 
one indication of service in Vietnam at the time alleged by the 
Veteran.  Furthermore, a request through the Defense Personnel 
Records Imaging System (DPRIS) in December 2009 shows that the 
388 Tactical Fighter Wing (TacFtrWg), the unit with which the 
Veteran served, was stationed at the Korat Royal Thai Air Force 
Base (RTAFB) during the 1967 period, the time period during which 
the Veteran alleged he volunteered for flight missions to 
Vietnam.  The DPRIS response further indicated that, during the 
period of January 1967 through March 1967, the 388 TacFtrWg went 
from 64 to 72 combat sorties daily into all areas of North 
Vietnam and Laos.  It also reported that, during this same 
period, enemy MIG-17 and MIG-21 aircraft were sighted and often 
engaged on nearly every mission.  

As such, there clearly is evidence to corroborate the Veteran's 
testimony of serving in an area with enemy attacks that may have 
produced feelings of fear, without corroboration of the Veteran's 
actual participation in the transport of wounded or deceased 
pilots.  In other words, the Veteran's presence with the unit at 
the time such attacks occurred corroborates his statement that he 
experienced such attacks.  There is no specific information 
suggesting the Veteran was not present during enemy attacks on 
his unit in Korat.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Further, 
such enemy attacks on the location where the Veteran was present 
occurred during a period of hostile enemy activity that may have 
"threatened death or serious injury."  38 C.F.R. 
§ 3.304(f).

The Board notes that, in a February 2010 statement, an archivist 
with the Air Force Historical Research Agency, B. [redacted], 
responded that the Veteran's claim of being involved in flight 
missions to Vietnam was "utterly false."  He indicated that an 
aircraft maintenance scheduler, as was the Veteran during his 
period of service in Thailand, would not be involved in any 
flying duties.  Mr. [redacted] further asserted that the 388 TacFgWg 
only had fighter aircraft and did not have any cargo aircraft, 
which was strictly controlled by the 834th Air Division.  He 
considered very unlikely the Veteran's assertions that he removed 
dead aircrew and soldiers from aircraft that had landed in Korat 
to the base morgue.  See statement dated in February 2010.  

In this case, while the Board finds Mr. [redacted]'s statement to be 
credible, it also finds credible the Veteran's assertions that he 
participated in rescue missions to Vietnam.  As such, the 
Veteran's assertions that he participated in flight missions to 
Vietnam have been consistent throughout the course of his appeal.  
It also appears that, in his statement, Mr. [redacted] was discussing 
the transport of human remains while the Veteran alleged 
participated in the rescue of injured, and not dead, pilots.  
Furthermore, Mr. [redacted]'s statement concerned general procedures 
of transporting cargo and human remains, and failed to address 
the Veteran's specific situation.  Additionally, the Veteran has 
asserted that the flight missions to Vietnam for which he 
volunteered were "bootlegged."  If that was the case, then 
these flight missions may not be documented as part of the 
general procedure of transporting cargo that Mr. [redacted] discussed 
in his statement.  Thus, the Board is inclined to give the 
Veteran the benefit of the doubt.

Finally, with service wherein the Veteran might have experienced 
fear of hostile military activity, the new method of establishing 
PTSD requires that a VA psychiatric examiner indicate that the 
in-service event was adequate to cause the Veteran's current 
PTSD.  The VA examination dated in January 2010 concluded that 
"it is as likely as not that the Veteran's problems with [PTSD] 
are the result of his military experience while based in 
Thailand."  As such, a liberal reading of the January 2010 VA 
examination provides evidence that a VA psychiatric examiner has 
concluded that the Veteran's current PTSD was caused by fear that 
he experienced during his service in Thailand.

In adjudicating this claim, the Board must consider the doctrine 
of reasonable doubt.  As the Court has written, "A unique 
standard of proof applies in decisions on claims for Veterans' 
benefits.  Unlike other claimants and litigants, pursuant to 38 
U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the 'benefit of the doubt' when there is an 
approximate balance of positive and negative evidence."  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

As currently codified, the law defines the "benefit of the doubt" 
doctrine as:

When, after consideration of all evidence and 
material of record in this case before the 
Department with respect to benefits under laws 
administered by the Secretary, there is an 
approximate balance of positive and negative 
evidence regarding the merits of an issue material 
to the determination in the matter, the benefit of 
the doubt in resolving each such issue shall be 
given to the claimant.

38 U.S.C.A. § 5107(b). See, too, 38 C.F.R. § 3.102.

The Court noted that, under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  In this regard, the 
Veteran's statements regarding the nature of his stressor, and in 
particular his fear during his service in Thailand and his flight 
missions to Vietnam, are to be granted the benefit of the doubt 
under the governing law, particularly as his service in an area 
of Thailand that sustained enemy attacks has been confirmed.  
Furthermore, the opinion of the January 2010 VA examiner 
indicates that the Veteran's experiences during service were 
adequate to cause his PTSD.  Thus, the Board concludes that the 
evidence of record establishes a link between the Veteran's PTSD 
and his in-service fear of hostile military activity during his 
service in Thailand.

Therefore, in consideration of the evidence of record, granting 
the Veteran the benefit of the doubt, his stressor is 
sufficiently corroborated, and has been indicated as a cause of 
his current PTSD.  Therefore, service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, 
the precise nature and extent of the Veteran's now service-
connected PTSD is not before the Board at this time.  Only when 
the RO rates the PTSD will this become a pertinent consideration.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


